CENVEO CORPORATION, as Issuer, the GUARANTORS named herein and WELLS FARGO BANK, NATIONAL ASSOCIATION as Trustee INDENTURE Dated as of February 5, 2010 8.875% Senior Second Lien Notes due 2018 CROSS-REFERENCE TABLE Trust Indenture Act Section Indenture Section 310(a)(1) (a)(2) (a)(3) N.A. (a)(4) N.A. (a)(5) (b) (c) N.A. 311(a) (b) (c) N.A. 312(a) (b) (c) 313(a) (b)(1) N.A. (b)(2) (c) 7.06; 13.02 (d) 314(a) 4.03; 4.18; 13.02 (b) (c)(1) (c)(2) (c)(3) N.A. (d) (e) (f) N.A. 315(a) (b) 7.05, 13.02 (c) (d) 7.01; 6.05 (e) 316(a) (last sentence) (a)(1)(A) (a)(1)(B) (a)(2) N.A. (b) (c) 317(a)(1) (a)(2) (b) 318(a) (b) N.A. -i- Trust Indenture Act Section Indenture Section (c) N.A. means not applicable. This Cross-Reference Table is not part of the Indenture. -ii- TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01. Definitions. 1 SECTION 1.02. Other Definitions. 27 SECTION 1.03. Incorporation by Reference of Trust Indenture Act. 28 SECTION 1.04. Rules of Construction. 28 ARTICLE 2 THE NOTES SECTION 2.01. Form and Dating. 29 SECTION 2.02. Execution and Authentication. 29 SECTION 2.03. Registrar and Paying Agent. 30 SECTION 2.04. Paying Agent to Hold Money in Trust. 30 SECTION 2.05. Holder Lists. 31 SECTION 2.06. Transfer and Exchange. 31 SECTION 2.07. Replacement Notes. 42 SECTION 2.08. Outstanding Notes. 42 SECTION 2.09. Treasury Notes. 43 SECTION 2.10. Temporary Notes. 43 SECTION 2.11. Cancellation. 43 SECTION 2.12. Defaulted Interest. 44 SECTION 2.13. CUSIP Numbers. 44 SECTION 2.14. [Reserved]. 44 SECTION 2.15. Issuance of Additional Notes. 44 ARTICLE 3 REDEMPTION AND PREPAYMENT SECTION 3.01. Notices to Trustee. 45 SECTION 3.02. Selection of Notes to Be Redeemed. 45 SECTION 3.03. Notice of Redemption. 45 SECTION 3.04. Effect of Notice of Redemption. 46 SECTION 3.05. Deposit of Redemption Price. 46 SECTION 3.06. Notes Redeemed in Part. 47 SECTION 3.07. Optional Redemption. 47 SECTION 3.08. Mandatory Redemption. 48 SECTION 3.09. Offer to Purchase by Application of Net Proceeds. 48 SECTION 3.10. Other Acquisitions of Notes. 50 -iii- Page ARTICLE 4 COVENANTS SECTION 4.01. Payment of Notes. 50 SECTION 4.02. Maintenance of Office or Agency. 51 SECTION 4.03. Compliance Certificate. 51 SECTION 4.04. Taxes. 52 SECTION 4.05. Stay, Extension and Usury Laws. 52 SECTION 4.06. Change of Control. 52 SECTION 4.07. Asset Sales. 53 SECTION 4.08. Restricted Payments. 55 SECTION 4.09. Incurrence of Indebtedness. 58 SECTION 4.10. Liens. 60 SECTION 4.11. Dividend and Other Payment Restrictions Affecting Subsidiaries. 61 SECTION 4.12. Transactions with Affiliates. 63 SECTION 4.13. Additional Subsidiary Guarantees. 64 SECTION 4.14. Limitations on Issuances of Guarantees of Indebtedness. 65 SECTION 4.15. Business Activities. 65 SECTION 4.16. Advances to Subsidiaries. 65 SECTION 4.17. Payments for Consent. 65 SECTION 4.18. Reports. 66 SECTION 4.19. Event of Loss. 67 SECTION 4.20. Further Assurances. 67 SECTION 4.21. Post-Closing Covenant 68 ARTICLE 5 SUCCESSORS SECTION 5.01. Merger, Consolidation, or Sale of Assets. 71 SECTION 5.02. Successor Corporation Substituted. 72 ARTICLE 6 DEFAULTS AND REMEDIES SECTION 6.01. Events of Default. 72 SECTION 6.02. Acceleration. 74 SECTION 6.03. Other Remedies. 75 SECTION 6.04. Waiver of Past Defaults. 75 SECTION 6.05. Control by Majority. 75 SECTION 6.06. Limitation on Suits. 76 SECTION 6.07. Rights of Holders of Notes to Receive Payment. 76 SECTION 6.08. Collection Suit by Trustee. 76 SECTION 6.09. Trustee May File Proofs of Claim. 76 -iv- Page SECTION 6.10. Priorities. 77 SECTION 6.11. Undertaking for Costs. 77 SECTION 6.12. Notice. 78 ARTICLE 7 TRUSTEE SECTION 7.01. Duties of Trustee. 78 SECTION 7.02. Rights of Trustee. 79 SECTION 7.03. Individual Rights of Trustee. 80 SECTION 7.04. Trustee’s Disclaimer. 80 SECTION 7.05. Notice of Defaults. 80 SECTION 7.06. Reports by Trustee to Holders of the Notes. 81 SECTION 7.07. Compensation and Indemnity. 81 SECTION 7.08. Replacement of Trustee. 82 SECTION 7.09. Successor Trustee by Merger, etc. 83 SECTION 7.10. Eligibility; Disqualification. 83 SECTION 7.11. Preferential Collection of Claims Against Company. 83 SECTION 7.12. Collateral Agent. 83 SECTION 7.13. Co-Trustees; Separate Trustee; Collateral Agent 84 SECTION 7.14. Patriot Act. 85 SECTION 7.15. Force Majeure 85 SECTION 7.16. Limitation on Duty of Trustee in Respect of Collateral; Indemnification. 86 ARTICLE 8 LEGAL DEFEASANCE AND COVENANT DEFEASANCE SECTION 8.01. Option to Effect Legal Defeasance or Covenant Defeasance. 86 SECTION 8.02. Legal Defeasance and Discharge. 86 SECTION 8.03. Covenant Defeasance. 87 SECTION 8.04. Conditions to Legal or Covenant Defeasance. 87 SECTION 8.05. Deposited Money and Government Securities to Be Held in Trust; Other Miscellaneous Provisions. 89 SECTION 8.06. Repayment to Company. 89 SECTION 8.07. Reinstatement. 90 ARTICLE 9 AMENDMENTS, SUPPLEMENT AND WAIVER SECTION 9.01. Without Consent of Holders of Notes. 90 SECTION 9.02. With Consent of Holders of Notes. 91 SECTION 9.03. Compliance with Trust Indenture Act. 93 -v- Page SECTION 9.04. Revocation and Effect of Consents. 93 SECTION 9.05. Notation on or Exchange of Notes. 93 SECTION 9.06. Trustee to Sign Amendments, etc. 93 ARTICLE 10 GUARANTEES SECTION 10.01. Note Guarantees. 94 SECTION 10.02. Limitation of Guarantor’s Liability. 95 SECTION 10.03. Execution and Delivery of Note Guarantees. 95 SECTION 10.04. Guarantors May Consolidate, etc., on Certain Terms. 96 SECTION 10.05. Releases. 97 SECTION 10.06. “Trustee” to Include Paying Agent. 97 ARTICLE 11 SATISFACTION AND DISCHARGE SECTION 11.01. Satisfaction and Discharge. 97 SECTION 11.02. Application of Trust. 99 ARTICLE 12 SECURITY SECTION 12.01. Security Documents. 99 SECTION 12.02. Recording, Registration and Opinions. 99 SECTION 12.03. Releases of Collateral. SECTION 12.04. Form and Sufficiency of Release. SECTION 12.05. Possession and Use of Collateral. SECTION 12.06. Purchaser Protected. SECTION 12.07. Authorization of Actions to Be Taken by the Collateral Agent Under the Security Documents. SECTION 12.08. Authorization of Receipt of Funds by the Trustee Under the Security Agreement. SECTION 12.09. Powers Exercisable by Receiver or Collateral Agent. SECTION 12.10. Appointment and Authorization of Wells Fargo Bank, National Association as Collateral Agent. ARTICLE 13 MISCELLANEOUS SECTION 13.01. Trust Indenture Act Controls. SECTION 13.02. Notices. SECTION 13.03. Communication by Holders of Notes with Other Holders of Notes. -vi- Page SECTION 13.04. Certificate and Opinion as to Conditions Precedent. SECTION 13.05. Statements Required in Certificate or Opinion. SECTION 13.06. Rules by Trustee and Agents. SECTION 13.07. No Personal Liability of Directors, Officers, Employees and Stockholders. SECTION 13.08. Governing Law. SECTION 13.09. No Adverse Interpretation of Other Agreements. SECTION 13.10. Successors. SECTION 13.11. Severability. SECTION 13.12. Counterpart Originals. SECTION 13.13. Table of Contents, Headings, etc. SECTION 13.14. Record Date for Voting by or Consent of Holders. SECTION 13.15. Intercreditor Agreement SECTION 13.16. Waiver of Jury Trial Schedule A SCHEDULE OF GUARANTORS EXHIBITS Exhibit A FORM OF NOTE Exhibit B FORM OF CERTIFICATE OF TRANSFER Exhibit C FORM OF CERTIFICATE OF EXCHANGE Exhibit D FORM OF GUARANTEE Exhibit E FORM OF CERTIFICATE FROM ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR Exhibit F FORM OF INTERCOMPANY NOTE Note:This Table of Contents shall not, for any purpose, be deemed to be part of the Indenture. -vii- BACK INDENTURE dated as of February 5, 2010 among Cenveo Corporation, a Delaware corporation (the “Company”), the Guarantors (as defined herein) listed on Schedule A hereto, and Wells Fargo Bank, National Association, a national banking association, as trustee (the “Trustee”). The Company, the Guarantors, and the Trustee agree as follows for the benefit of each other and for the equal and ratable benefit of the Holders of the 8.875% Senior Second Lien Notes due 2018 (the “Notes”). ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01. Definitions. “144A Global Note” means the Global Note in the form of Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend and deposited with and registered in the name of the Depositary or its nominee that will be issued in a denomination equal to the outstanding principal amount of the Notes sold in reliance on Rule 144A. “Acquired Debt” means, with respect to any specified Person:(i) Indebtedness of any other Person existing at the time such other Person is merged with or into or became a Subsidiary of such specified Person, whether or not such Indebtedness is incurred in connection with, or in contemplation of, such other Person merging with or into, or becoming a Subsidiary of, such specified Person; and (ii) Indebtedness secured by a Lien encumbering any asset acquired by such specified Person. “Additional Credit Facility” means any “Credit Facility” (other than the Credit Agreement and related First Lien Documents) as defined in and permitted under this Indenture; provided that any such “Credit Facility” shall only constitute an Additional Credit Facility hereunder if either (a) a Discharge of First Lien Obligations under the Credit Agreement and other related First Lien Documents occurs contemporaneously with a Refinancing thereof pursuant to a Refinancing that will be secured by a first priority Lien in any Collateral, or (b) the existing First Lien Lenders consent to such Credit Facility in accordance with the terms and conditions of the existing First Lien Credit Documents. “Additional Interest” means all additional interest then owing pursuant to the Registration Rights Agreement. “Additional Notes” means, subject to the Company’s compliance with the provisions of Section 4.09, such additional Notes as the Company may issue under this Indenture on the same terms and conditions and with the same interest rate, maturity and CUSIP numbers as the Notes being issued on the Issue Date. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For purposes of this definition, “control,” as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the BACK management or policies of such Person, whether through the ownership of voting securities, by agreement or otherwise.For purposes of this definition, the terms “controlling,” “controlled by” and “under common control with” shall have correlative meanings. “Agent” means any Registrar, Paying Agent or co-registrar. “Applicable Premium” means, as calculated by the Company, with respect to any Note on any applicable redemption date, the greater of (i) 1.0% of the then outstanding principal amount of such Note, and (ii) the excess of (a) the present value at such redemption date of (i)the redemption price of such Note at February1,2014 (such redemption price being set forth in Section 3.07) plus (ii)all required interest payments due on such Note through February 1, 2014 (excluding accrued but unpaid interest), computed using a discount rate equal to the Treasury Rate as of such redemption date plus 50 basis points; over (b) the then outstanding principal amount of such Note. “Applicable Procedures” means, with respect to any transfer or exchange of or for beneficial interests in any Global Note, the rules and procedures of the Depositary that apply to such transfer or exchange. “Asset Sale” means (i) the sale, lease, conveyance or other disposition of any assets or rights, including sales and leasebacks, but excluding sales of inventory and equipment in the ordinary course of business consistent with past practices; provided that the sale, lease, conveyance or other disposition of all or substantially all of the assets of the Company and its Restricted Subsidiaries taken as a whole will be governed by the provisions of Section 4.06, and/or the provisions of Article 5 hereof and not by the provisions of Section 4.07; and (ii) the issuance of Equity Interests by any of the Company’s Restricted Subsidiaries or the sale of Equity Interests in any of its Subsidiaries.Notwithstanding the preceding, the following items shall not be deemed to be Asset Sales:(i) any single transaction or series of related transactions that: (a)involves assets having a fair market value of less than $20 million; or (b) results in net proceeds to the Company and its Restricted Subsidiaries of less than $20 million; (ii) a transfer of assets between or among the Company and its Wholly Owned Restricted Subsidiaries; (iii)an issuance of Equity Interests by a Wholly Owned Restricted Subsidiary to the Company or to another Wholly Owned Restricted Subsidiary; (iv) a Restricted Payment that is permitted under Section 4.08 hereof; and (v) solely for purposes of Section 4.07, any Event of Loss that would otherwise constitute an Asset Sale. “Attributable Debt” in respect of a sale and leaseback transaction means, at the time of determination, the present value of the obligation of the lessee for net rental payments during the remaining term of the lease included in such sale and leaseback transaction including any period for which such lease has been extended or may, at the option of the lessor, be extended.Such present value shall be calculated using a discount rate equal to the rate of interest implicit in such transaction, determined in accordance with GAAP. “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy,” as now and hereafter in effect, or any successor statute. -2- BACK “Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law for the relief of debtors. “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule l3d-5 under the Exchange Act, except that in calculating the beneficial ownership of any particular “person” (as such term is used in Section 13(d)(3) of the Exchange Act), such “person” shall be deemed to have beneficial ownership of all securities that such “person” has the right to acquire, whether such right is currently exercisable or is exercisable only upon the occurrence of a subsequent condition. “Board of Directors” means the Board of Directors of the Company, or the Parent Company, as applicable, or any authorized committee of the Board of Directors. “Business Day” means any day other than a Legal Holiday. “Capital Lease Obligation” means, at the time any determination thereof is to be made, the amount of the liability in respect of a capital lease that would at such time be required to be capitalized on a balance sheet in accordance with GAAP. “Capital Stock” means (i) in the case of a corporation, corporate stock; (ii) in the case of an association or business entity, any and all shares, interests, participations, rights or other equivalents (however designated) of corporate stock; (iii) in the case of a partnership or limited liability company, partnership or membership interests (whether general or limited); and (iv) any other interest or participation that confers on a Person the right to receive a share of the profits and losses of, or distributions of assets of, the issuing Person. “Cash Equivalents” means (i) United States dollars; (ii) (a) pounds sterling, euros or any national currency of any participating member state of the European Economic and Monetary Union; or (b) such local currencies held by the Company or any Restricted Subsidiary from time to time in the ordinary course of business; (iii) securities issued or directly and fully and unconditionally guaranteed or insured by the U.S. government or any agency or instrumentality thereof the securities of which are unconditionally guaranteed as a full faith and credit obligation of such government with maturities of not more than twelve months from the date of acquisition; (iv) certificates of deposit, time deposits and eurodollar time deposits with maturities of one year or less from the date of acquisition, bankers’ acceptances with maturities not exceeding one year and overnight bank deposits, in each case with any domestic or foreign commercial bank having capital and surplus of not less than $500 million in the case of U.S. banks and $100 million (or the U.S. dollar equivalent as of the date of determination) in the case of non-U.S. banks; (v) repurchase obligations for underlying securities of the types described in clauses (iii) and (iv) entered into with any financial institution meeting the qualifications specified in clause (iv) above; (vi)money market instruments, commercial paper or other short-term obligations rated at least A-2 or the equivalent thereof by Standard & Poor’s Ratings Services or at least P-2 or the equivalent thereof by Moody’s Investor Services, Inc. (or if at such time neither is issuing ratings, then a comparable rating of another nationally recognized rating agency); (vii) investments in money market funds subject to the risk limiting conditions of Rule 2a-7 or any successor rule of the SEC under the Investment Company Act of 1940, as amended; -3- BACK and (viii) investment funds investing 90% of their assets in securities of the types described in clauses (i) through (vii) above. “Change of Control” means the occurrence of any of the following:(i) the sale, transfer, conveyance or other disposition (other than by way of merger or consolidation), in one or a series of related transactions, of all or substantially all of the assets of the Company and its Subsidiaries taken as a whole to any “person” (as such term is used in Section 13(d)(3) of the Exchange Act) other than a Principal or a Related Party of a Principal; (ii) the adoption of a plan relating to the liquidation or dissolution of the Company; (iii) the consummation of any transaction (including, without limitation, any merger or consolidation) the result of which is that any “person” (as defined above), other than the Principals and their Related Parties, becomes the Beneficial Owner, directly or indirectly, of more than 35% of the Voting Stock of the Company or the Parent Company, measured by voting power rather than number of shares; (iv) the first day on which a majority of the members of the Board of Directors of the Company or the Parent Company are not Continuing Directors; or (v) the Company or the Parent Company consolidates with, or merges with or into, any Person, or any Person consolidates with, or merges with or into, the Company or the Parent Company, in any such event pursuant to a transaction in which any of the outstanding Voting Stock of the Company or the Parent Company is converted into or exchanged for cash, securities or other property, other than any such transaction where the Voting Stock of the Company or the Parent Company outstanding immediately prior to such transaction is converted into or exchanged for Voting Stock of the surviving or transferee Person constituting a majority of the outstanding shares of such Voting Stock of such surviving or transferee Person immediately after giving effect to such issuance. “Collateral” means all of the assets of the Company and the Domestic Guarantors, whether real, personal or mixed, with respect to which a Lien is granted (or purported to be granted) as security for any Second Lien Obligations (including proceeds and products thereof). “Collateral Agent” means Wells Fargo Bank, National Association, in its capacity as Collateral Agent under the Security Documents, together with its successors. “Company” means Cenveo Corporation, a Delaware corporation, and any and all successors thereto. “Consolidated Cash Flow” means, with respect to any Person for any period, the Consolidated Net Income of such Person for such period plus:(i) an amount equal to any extraordinary loss plus any net loss realized in connection with an Asset Sale, to the extent such losses were deducted in computing such Consolidated Net Income; plus (ii) provision for taxes based on income or profits of such Person and its Subsidiaries for such period, to the extent that such provision for taxes was deducted in computing such Consolidated Net Income; plus (iii)consolidated interest expense of such Person and its Subsidiaries for such period, whether paid or accrued and whether or not capitalized (including, without limitation, amortization of debt issuance costs and original issue discount, non-cash interest payments, the interest component of any deferred payment obligations, the interest component of all payments associated with Capital Lease Obligations, imputed interest with respect to Attributable Debt, commissions, discounts and other fees and charges incurred in respect of letter of credit or bankers’ acceptance financings, and net payments, if any, pursuant to Hedging Obligations), to -4- BACK the extent that any such expense was deducted in computing such Consolidated Net Income; plus (iv) depreciation, amortization (including amortization of goodwill and other intangibles) and other non-cash expenses, including stock-based compensation provision and loss on early extinguishment of debt, of such Person and its Subsidiaries for such period to the extent that such depreciation, amortization and other non-cash expenses were deducted in computing such Consolidated Net Income; minus (v) non-cash items increasing such Consolidated Net Income for such period, other than items that were accrued in the ordinary course of business, in each case on a consolidated basis. Notwithstanding the preceding, the provision for taxes based on the income or profits of, and the depreciation and amortization and other non-cash charges of, a Subsidiary of the Company shall be added to Consolidated Net Income to compute Consolidated Cash Flow of the Company only to the extent that a corresponding amount would be permitted at the date of determination to be dividended to the Company by such Subsidiary without prior approval (that has not been obtained), pursuant to the terms of its charter and all agreements, instruments, judgments, decrees, orders, statutes, rules and governmental regulations applicable to that Subsidiary or its stockholders. “Consolidated Net Income” means, with respect to any specified Person for any period, the aggregate of the Net Income of such Person and its Restricted Subsidiaries for such period, on a consolidated basis, provided that:(i) the Net Income (but not loss) of any Person that is not a Restricted Subsidiary or that is accounted for by the equity method of accounting shall be included only to the extent of the amount of dividends or distributions paid in cash to the specified Person or a Wholly Owned Restricted Subsidiary thereof; (ii) the Net Income of any Non-Guarantor Restricted Subsidiary shall be excluded to the extent that the declaration or payment of dividends or similar distributions by that Non-Guarantor Restricted Subsidiary of that Net Income is not at the date of determination permitted without any prior governmental approval (that has not been obtained) or, directly or indirectly, by operation of the terms of its charter or any agreement, instrument, judgment, decree, order, statute, rule or governmental regulation applicable to that Non-Guarantor Restricted Subsidiary or its stockholders; (iii) the Net Income of any Person acquired in a pooling of interests transaction for any period prior to the date of such acquisition shall be excluded; (iv) the Net Income (but not loss) of any Unrestricted Subsidiary shall be excluded, whether or not distributed to the specified Person or one of its Subsidiaries; (v) any write-downs with respect to, or losses on dispositions of, Subsidiaries and assets and all restructuring charges incurred by the Company, the Parent Company and the Subsidiaries, shall be excluded; (vi) non-recurring fees, expenses or charges (including integration charges and, without limitation, the write-off of deferred financing fees) incurred in connection with the Offering, or any merger, acquisition or consolidation shall be excluded; and (vii) the cumulative effect of or a change in accounting principles shall be excluded. “Consolidated Secured Debt Ratio” means, as of the date of determination, the ratio of (a) the Consolidated Total Indebtedness of the Company and its Restricted Subsidiaries on such date that is secured by Liens to (b) Consolidated Cash Flow of the Company and its
